Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group I (i.e. claims 1-37) and election of the compound of example 3 in the reply filed on 07/14/22 is acknowledged.  Claims 5-7, 14-16, 23-24, and 38-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/14/22.
Claims 1-44 are currently pending in the application.  However, due to a restriction requirement, claims 5-7, 14-16, 23-24, and 38-44 are withdrawn from further consideration and claims 1-4, 8-13, 17-22, and 25-37 are being examined on the merits herein.
Thus the requirement is deemed proper and is therefore made final.

						      IDS

	The information disclosure statement (IDS) submitted on 04/09/21 is acknowledged and has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8-9, 17-18, 20-21, 25-26, and 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bhagwat et al. (U.S. 2004/0127536).  

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Bhagwat et al. teach indazole compounds, pharmaceutical compositions, and methods for treating an inflammatory condition or inhibiting JNK (see abstract and summary of invention, paragraph 25, lines 1-2).  Bhagwat et al. teach compounds of formula (I) wherein A is a direct bond; R1 is an aryl that is optionally substituted by R3 wherein R3 is a halogen; R2 is R3 wherein R3 is substituted aryl, a heterocycloalkyl (i.e. inclusive of heteroaryl) or substituted heterocycloalkyl (see paragraphs 0016-0019).  Importantly, Bhagwat et al. teach example 76:

    PNG
    media_image1.png
    290
    397
    media_image1.png
    Greyscale

Specifically, example 76 teach an aryl group at CyA; a substituted aryl at Cy1 wherein R10 is F; and wherein R1 is H (see example 76, 79, or example 83 for CyA as a heteroaryl or pyridine ring; see pgs. 45 and 47). Additionally, Bhagwat et al. teach that the compounds can be formulated as pharmaceutical compositions (see paragraphs 199-203) for inhibiting or modulating protein kinases such as FGFR3 and useful for treating various conditions including cancer (see paragraphs 171-175 and 177-179).  Furthermore, the composition of Ahmad et al. may be formulated as a hydrogel lotion or cream (see paragraph 92, lines 1-3, page 11), which reads on a semi-solid composition. 
                                                                                	
	Bhagwat et al. do not specifically teach a compound wherein R1 is a hydrogen.

	However, the compounds of Bhagwat teach R1 positions as a hydrogen.  
While the exact compound of formula I does not disclose R1 as a C1 alkyl in Bhagwat et al., it is generally noted that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results. In re Lincoln, 126 U.S.P.Q. 477, 53 U.S. P.Q. 40 (C.C.P.A. 1942); In re Druey, 319 F.2d 237, 138 U.S.P.Q. 39 (C.C. P.A. 1963); In re Lohr, 317 F.2d 388, 137 U.S.P.Q. 548 (C.C.P.A. 1963); In re Hoehsema, 399 F.2d 269, 158 U.S.P.Q. 598 (C.C.P.A. 1968); In re Wood, 582 F.2d 638, 199 U.S. P.Q. 137 (C.C.P.A. 1978); In re Hoke, 560 F.2d 436, 195 U.S.P.Q.  148 (C.C.PA.A.  1977); Ex parte Fauque, 121 U.S.P.Q. 425 (P.O.B.A. 1954); Ex parte Henkel, 130 U.S.P.Q. 474, (P.O.B.A. 1960).    Given that applicant did not provide unexpected or unobvious results of the invention, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to substitute the “H” group to a “methyl” at R1 position in the instant invention.

	Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to formulate the compounds of Bhagwat et al. wherein R1 is C1 alkyl given that substitution of hydrogen to a methyl is obvious and given that Bhagwat et al. teach that the compounds of his invention is useful to treat the same kinases as the instant invention, FGFR and treat the same conditions.  Given the teachings of Bhagwat, one of ordinary skill would have been motivated to formulate the compounds of Bhagwat et al. with the reasonable expectation of providing a pharmaceutical composition that is not only effective in inhibiting FGFR kinase but also effective in treating cancer.  

Objections

Claims 2-4, 10-13, 19, 22, and 27-36 are objected to because of the following informalities:  Claims are dependent upon rejected claims.  Applicant is required to incorporate all of the limitations of said claims into the independent claims.  Appropriate correction is required.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
09/23/2022